United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1581
Issued: December 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2007 appellant filed a timely appeal from the March 19, 2007 merit decision
of the Office of Workers’ Compensation Programs, which determined her wage-earning
capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
Office’s determination.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation for wage loss
to reflect a capacity to earn wages as a medical billing clerk.
FACTUAL HISTORY
On April 25, 2003 appellant, then a 37-year-old transportation security screener, injured
her low back in the performance of her duties while bending down to wand passengers. The
Office accepted her claim for lumbar sprain, displaced lumbar intervertebral disc without

myelopathy, spinal stenosis right thoracic region and spinal stenosis right lumbar region.
Appellant received compensation for temporary total disability on the periodic rolls.
After the medical evidence showed that appellant was no longer totally disabled for work,
but could work eight hours a day with restrictions, the Office referred her to vocational
rehabilitation services. The rehabilitation counselor developed a training plan to return appellant
to work as a Medical Billing Clerk, a sedentary position that fit her physical limitations and
interests.1 Appellant completed the Health Information Technology program at Western Career
College with an impressive grade point average, after which she undertook an externship at a
medical office, where she performed medical billing and coding. When she was unable to find a
job with a private employer, the rehabilitation counselor performed a labor market survey. The
rehabilitation counselor determined that the position of medical billing clerk was being
performed in sufficient numbers so as to make it reasonably available to appellant within her
commuting area. She noted that appellant met the specific vocational preparation for the
position, having graduated from an accredited vocational school, including externship. The
rehabilitation counselor determined that the starting weekly wage for the position was $734.00.
On January 31, 2007 the Office notified appellant that it proposed to reduce her
compensation for wage loss to reflect her capacity to earn wages as a medical billing clerk. The
Office informed her that she had 30 days to submit evidence or argument if she disagreed.
In a decision dated March 19, 2007, the Office reduced appellant’s compensation for
wage loss effective April 15, 2007. The Office found that the position of medical billing clerk
was medically and vocationally suitable and fairly and reasonably represented her wage-earning
capacity. The Office compared the weekly pay rate of the selected position to the current weekly
pay rate of the position appellant held when she was injured (including night differential, Sunday
premium and holiday pay) and determined that she had a 99 percent wage-earning capacity,
meaning that she was entitled to compensation for the minimal loss of wage-earning capacity
remaining from her accepted employment injury.
On appeal, appellant argues that she was having problems obtaining a job because she
underwent vocational training in a field in which she had no background experience. She added
that she had to live with constant back pain, for which she took medication.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of her duty.2
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.3

1

The employing establishment was unable to provide modified duty.

2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f) (1999).

2

Section 8115(a) of the Act provides that in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by her actual earnings, if her
actual earnings fairly and reasonably represent her wage-earning capacity. If the actual earnings
of the employee do not fairly and reasonably represent her wage-earning capacity or if the
employee has no actual earnings, her wage-earning capacity as appears reasonable under the
circumstances is determined with due regard to the nature of her injury, the degree of physical
impairment, her usual employment, her age, her qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect her
wage-earning capacity in her disabled condition.4 Compensation for loss of wage-earning
capacity is based upon loss of the capacity to earn, not on actual wages lost.5
When the Office makes a medical determination of partial disability and of the specific
work restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist
for selection of a position, listed in the Department of Labor, Dictionary of Occupational Titles
or otherwise available in the open labor market, that fits the employee’s capabilities in light of
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, an application of
the principles set forth in Albert C. Shadrick will show the percentage of the employee’s loss of
wage-earning capacity.6
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.7
ANALYSIS
The Office has met its burden of proof to justify the modification of appellant’s
compensation for wage loss. The medical evidence showed that she was no longer totally
disabled for work. In the absence of actual earnings in alternative employment, the Office
properly determined her wage-earning capacity as it appeared reasonable under the
circumstances and with due regard to the factors specified in section 8115 of the Act, including
her excellent coursework in medical information technology and her externship in a medical
office. The Office rehabilitation counselor confirmed that the selected position of medical
billing clerk was being performed in sufficient numbers so as to be considered reasonably
available to appellant within her commuting area. Following standard procedures, the Office
compared the weekly wage of the selected position with the current weekly wage of the position
appellant held when she was injured. This showed that appellant very nearly had the capacity to
earn the wages she was receiving at the time of injury. Although she remains entitled to medical
benefits for residuals of her accepted employment injury, but her capacity to earn wages in the
4

5 U.S.C. § 8115(a).

5

Ronald M. Yokota, 33 ECAB 1629, 1632 (1982).

6

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953).

7

Harold S. McGough, 36 ECAB 332 (1984).

3

selected position entitles her to little compensation for wage loss. The Board will affirm the
Office’s March 19, 2007 decision to reduce appellant’s compensation for disability.
CONCLUSION
The Board finds that the Office has met its burden of proof to justify the modification of
appellant’s compensation for wage loss. The Office properly determined that she has the
capacity to earn wages as a medical billing clerk.
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

